                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

STEVE P. SHULTZABERGER.,

            Plaintiff,
v.                                                         CV No. 17-1028 KRS/CG

STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.,

            Defendant.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon the parties’ settlement of this matter on

November 20, 2018. IT IS THEREFORE ORDERED that the parties shall submit

closing documents by December 20, 2018.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
